19-23649-rdd       Doc 3560        Filed 08/13/21 Entered 08/13/21 17:25:29                     Main Document
                                               Pg 1 of 6

DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut
Christopher S. Robertson

Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                 Debtors.1                                      (Jointly Administered)


                            AGENDA FOR AUGUST 16, 2021 HEARING

Time and Date of Hearing: August 16, 2021 at 10:00 a.m. (prevailing Eastern Time)

Location of Hearing:              In accordance with General Order M-543 (“General Order M-
                                  543”), dated March 20, 2020, the Hearing will only be conducted
                                  via Zoom® videoconference. Any parties wishing to participate in
                                  the Hearing are required to register their appearance by 4:00 p.m.
                                  (prevailing Eastern Time) the day before the Hearing at
                                  https://ecf.nysb.uscourts.gov/cgi-bin/nysbAppearances.pl.

                                  Members of the public who wish to listen to, but not participate
                                  in, the Hearing free of charge may do so by calling the following
                                  muted, listen-only number: 1-844-992-4726, access code
                                  1325127005##.

1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-23649-rdd       Doc 3560       Filed 08/13/21 Entered 08/13/21 17:25:29           Main Document
                                              Pg 2 of 6


Copies of Motions:                A copy of each pleading can be viewed on the Court’s website at
                                  http://www.nysb.uscourts.gov and the website of the Debtors’
                                  notice     and     claims    agent,   Prime   Clerk  LLC     at
                                  https://restructuring.primeclerk.com/purduepharma.


         After the hearing on the matters set forth below, the hearing regarding the
           Seventh Amended Joint Chapter 11 Plan of Reorganization of Purdue
         Pharma L.P. and its Affiliated Debtors will resume. See Amended Agenda
                 for August 12, 2021 Confirmation Hearing [ECF No. 3549].



    I.    UNCONTESTED MATTERS:

          1. Interim Fee Applications. Notice of Fifth Interim Fee Hearing [ECF No. 3247]

                         Objection Deadline: August 9, 2021 at 4:00 p.m. (prevailing Eastern
                         Time)

                         Responses Received: None

                         Reply: None

                         Related Documents:

                         Interim Fee Applications of the following applicants:

                             Debtors’ Professionals
                             A.   Dechert LLP [ECF No. 3208]
                             B.   Arnold & Porter Kaye Scholer LLP [ECF No. 3195]
                             C.   King & Spalding LLP [ECF No. 3205]
                             D.   Davis Polk & Wardwell LLP [ECF No. 3202]
                             E.   Jones Day [ECF No. 3207]
                             F.   KPMG LLP2 [ECF No. 3165]
                             G.   Ernst & Young LLP [ECF No. 3206]
                             H.   AlixPartners, LLP [ECF No. 3238]
                             I.   Prime Clerk LLC [ECF No. 3196]
                             J.   Skadden, Arps, Slate, Meagher & Flom LLP [ECF No. 3230]
                             K.   PJT Partners LP [ECF No. 3135]
                             L.   Cornerstone Research [ECF No. 3194]

                             Official Committee of Unsecured Creditors’ Professionals

                             A. Jefferies LLC [ECF No. 3215]

2
    KPMG LLP has been jointly retained by the Debtors and the Official Committee of Unsecured
    Creditors.
                                                   2
19-23649-rdd   Doc 3560     Filed 08/13/21 Entered 08/13/21 17:25:29         Main Document
                                        Pg 3 of 6

                       B.   Cole Schotz P.C. [ECF No. 3213]
                       C.   Province, Inc. [ECF No. 3220]
                       D.   Akin Gump Strauss Hauer & Feld LLP [ECF No. 3212]
                       E.   Kurtzman Carson Consultants LLC [ECF No. 3216]
                       F.   Bedell Cristin Jersey Partnership [ECF No. 3214]

                       Ad Hoc Committee of Governmental and Other Contingent
                       Litigation Claimants’ Professionals

                       A.   Brown Rudnick LLP [ECF No. 3204]
                       B.   FTI Consulting [ECF No. 3228]
                       C.   Otterbourg, P.C. [ECF No. 3221]
                       D.   Gilbert LLP [ECF No. 3224]
                       E.   Kramer Levin Naftalis & Frankel LLP [ECF No. 3234]
                       F.   Houlihan Lokey Capital, Inc. [ECF No. 3229]

                       Multi-State Governmental Entities Group

                       A. Caplin & Drysdale, Chartered [ECF No. 3233]

                       Fee Examiner

                       A. Bielli & Klauder, LLC [ECF No. 3233]

                   Status: This matter is going forward on an uncontested basis.

      2. Benjamin Payne Ellis Late Claim Motion. Motion to File Proof of Claim after Bar
         Date filed by Benjamin Payne Ellis [ECF No. 3058]

                   Objection Deadline: July 12, 2021

                   Responses Received: None.

                   Related Documents:

                       A. Notice of Motion to File Proof of Claim after Bar Date Filed [ECF
                          No. 3059]

                       B. Memorandum in Support of Motion of Benjamin Payne Ellis [ECF
                          No. 3132]

                       C. Notice of Filing of Proposed Order Granting Late Claim Motion
                          [ECF No. 3138]

                       D. Motion to File Proof of Claims After Claims Bar Date [ECF No.
                          3190]

                       E. Letter Requesting Outcome of Hearing Held on July 19, 2021
                          [ECF No. 3500]

                                            3
19-23649-rdd   Doc 3560    Filed 08/13/21 Entered 08/13/21 17:25:29           Main Document
                                       Pg 4 of 6

                    Status: This matter is going forward on an uncontested basis.

      3. Lawrence Higgins Late Claim Motion. Motion to File a Late Claim [ECF No. 3342]

                    Objection Deadline: August 13, 2021 at 4:00 p.m. (prevailing Eastern
                    Time)

                    Responses Received: None.

                    Related Documents:

                       A. Notice of Hearing Re: Motion to File Late Claim [ECF No. 3343]

                       B. Notice of Filing of Proposed Order Granting Late Claim Motion
                          [ECF No. 3503]

                    Status: This matter is going forward on an uncontested basis.

      4. Augustus Evans Rule 3018 Motion. Rule 3018 Motion [ECF No. 3131]

                    Objection Deadline: August 9, 2021 at 4:00 p.m. (prevailing Eastern
                    Time)

                    Responses Received:

                       A. Debtors’ Statement in Response to Rule 3018 Motions Filed by
                          Augustus Hebrew Evans Jr. and Tyiavory Jackson [ECF No. 3502]

                    Related Documents:

                       A. Notice of Hearing Regarding Motion Requesting Recruitment of
                          Counsel and Rule 3018 Motion [ECF No. 3134]

                       B. Corrected Notice of Hearing Regarding Motion Requesting
                          Recruitment of Counsel and Rule 3018 Motion [ECF No. 3164]

                    Status: This matter is going forward on an uncontested basis.

      5. Tyiavory Jackson Rule 3018 Motion. Motion Seeking Permission for Creditor
         Tyiavory Jackson to Vote for the Rule 3018(a) Motion Filing Deadline for the Purdue
         Pharma Bankruptcy Case [ECF No. 3162]

                    Objection Deadline: August 9, 2021 at 4:00 p.m. (prevailing Eastern
                    Time)

                    Responses Received:

                       A. Debtors’ Statement in Response to Rule 3018 Motions Filed by
                          Augustus Hebrew Evans Jr. and Tyiavory Jackson [ECF No. 3502]

                                             4
19-23649-rdd   Doc 3560   Filed 08/13/21 Entered 08/13/21 17:25:29              Main Document
                                      Pg 5 of 6

                   Related Documents:

                      A. Notice of Hearing Regarding Motion Requesting Recruitment of
                         Counsel and Rule 3018 Motion [ECF No. 3134]

                      B. Corrected Notice of Hearing Regarding Motion Requesting
                         Recruitment of Counsel and Rule 3018 Motion [ECF No. 3164]

                   Status: This matter is going forward on an uncontested basis.

 II.   CONTESTED MATTERS:

       6. Augustus Evans Motion for Appointment of Counsel. Motion Requesting
          Recruitment of Counsel [ECF No. 3130]

                   Objection Deadline: August 9, 2021 at 4:00 p.m. (prevailing Eastern
                   Time)

                   Responses Received:

                      A. Debtors’ Statement in Response to               Motion    Requesting
                         Recruitment of Counsel [ECF No. 3504]

                   Related Documents:

                      A. Notice of Hearing Regarding Motion Requesting Recruitment of
                         Counsel and Rule 3018 Motion [ECF No. 3134]

                      B. Corrected Notice of Hearing Regarding Motion Requesting
                         Recruitment of Counsel and Rule 3018 Motion [ECF No. 3164]

                   Status: This matter is going forward on a contested basis.

       7. Amanda Morales Summary Judgment Motion. Plaintiffs’ Motion for Summary
          Judgment [ECF No. 3191]

                   Objection Deadline: August 9, 2021 at 4:00 p.m. (prevailing Eastern
                   Time)

                   Responses Received:

                      A. Debtors’ Objection to Amanda Morales Motion for Summary
                         Judgment [ECF No. 3505]

                   Related Documents:

                      A. Affidavit in Support of Summary Judgment [ECF No. 3558]

                   Status: This matter is going forward on a contested basis.

                                            5
19-23649-rdd   Doc 3560   Filed 08/13/21 Entered 08/13/21 17:25:29   Main Document
                                      Pg 6 of 6



Dated:   August 13, 2021
         New York, New York


                                      DAVIS POLK & WARDWELL LLP

                                      By: /s/ Eli J. Vonnegut

                                      450 Lexington Avenue
                                      New York, New York 10017
                                      Telephone: (212) 450-4000
                                      Facsimile: (212) 701-5800
                                      Marshall S. Huebner
                                      Benjamin S. Kaminetzky
                                      Timothy Graulich
                                      Eli J. Vonnegut
                                      Christopher S. Robertson

                                      Counsel to the Debtors
                                      and Debtors in Possession




                                        6
